                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ANTHONY EARL RIDLEY,

                                 Petitioner,

            v.                                        CASE NO. 21-3158-SAC

STATE OF KANSAS, et al.,


                                 Respondents.


                            MEMORANDUM AND ORDER



      This matter is styled as a petition for writ of mandamus

pursuant to 28 U.S.C. § 1651(a). Petitioner has also filed a motion

for leave to proceed in forma pauperis (Doc. 2) and a motion for

sanctions (Doc. 3). Petitioner’s motion for leave to proceed in

forma   pauperis    (Doc.   2)    is   granted. 1 Petitioner’s    motion   for

sanctions (Doc. 3) is denied. The Court has conducted an initial

review of the petition and, as explained below, the Court will allow

Petitioner the opportunity to resubmit his habeas claims upon the
court-approved form under this case number. If Petitioner wishes to

pursue a civil action involving the remainder of his claims, he

must initiate a separate action by filing a complaint on the court-

approved forms for such actions and paying the required filing fee.

Petition for Writ of Mandamus

      Petitioner styles his petition as one seeking a writ of

mandamus pursuant to 28 U.S.C. § 1651(a). (Doc. 1, p. 1.) Section


1 Petitioner is granted leave to proceed in forma pauperis only with respect to
his habeas claims. To the extent that Petitioner wishes to pursue claims under
42 U.S.C. § 1983, he must do so in a separate action and pay the appropriate
filing fee for that action.
1651(a) provides: “The Supreme Court and all courts established by

Act of Congress may issue all writs necessary or appropriate in aid

of their respective jurisdictions and agreeable to the usages and

principles of law.” The Tenth Circuit has held, however, that

“[s]ection       1651(a)    does    not   operate       to   confer     jurisdiction;

ancillary jurisdiction is provided where jurisdiction is otherwise

already lodged in the court.” Commercial Sec. Bank v. Walker Bank

& Trust Co., 456 F.2d 1352, 1355 (10th Cir. 1972).

     Petitioner also cites to 28 U.S.C. § 1361, which grants federal

district courts “original jurisdiction of any action in the nature

of mandamus to compel an officer or employee of the United States

or any agency thereof to perform a duty owed to the plaintiff.”

(Doc. 1, p. 6.) But Petitioner does not seek an order compelling a

federal officer or employee to perform a duty; all the respondents

named in his petition are state officers or employees.2 (Doc. 1, p.

1-2.) “No relief against state officials or state agencies is

afforded by § 1361.” Amisub (PSL), Inc. v. Colo. Dept. of Soc.

Servs.,    879    F.2d     789,   790   (10th    Cir.   1989).     In   other   words,
“[f]ederal courts have no power to issue writs of mandamus to state

officers.” Jackson v. Standifird, 463 Fed. Appx. 736, 738 n. 1 (10th

Cir. 2012) (citing § 1361 and Amisub (PSL), Inc.).

     Thus, the Court cannot grant Petitioner’s request for a writ

of mandamus. Because Petitioner is proceeding pro se, however, the

Court     liberally      construes      his     petition,    and    concludes     that


2 To the extent that the petition could be liberally construed to request an
order directing that Petitioner’s earlier case, No. 18-cv-3060-SAC, be reopened
and that Petitioner be allowed “to file a proper second amended complaint by
order of the appointment of counsel on behalf of public expense,” (Doc. 1, p.
8), the Court notes that Petitioner has filed motions for the same relief in
case 18-cv-3060, which the Court has already denied. See Ridley v. Brownback,
18-cv-3060, Doc. 18 (D. Kan. July 9, 2021).
Petitioner      also   seeks    relief   appropriately   pursued    through   an

action brought pursuant to 42 U.S.C. § 1983 or a petition for writ

of habeas corpus under 28 U.S.C. § 2254.

Petition for Writ of Habeas Corpus

      Among other things, Petitioner seeks to “be discharged from

the unlawful portion of his imprisonment.” (Doc. 1, p. 31.) A

petition for habeas corpus relief is a state prisoner’s sole remedy

in federal court for a claim of entitlement to immediate or speedier

relief. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); McIntosh v.

United States Parole Commission, 115 F.3d 809, 811 (10th Cir. 1997).

As a person in custody pursuant to the judgment of a State court,

Petitioner may seek relief under § 2254 on the grounds that he “is

in custody in violation of the Constitution or laws or treaties of

the United States.” See 28 U.S.C. § 2254(a).

      Under Local Rule 9.1(a), however, a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 must be filed on an official

form. See D. Kan. Rule 9.1(a). The Court will direct the clerk to

send Petitioner the appropriate form and, if Petitioner wishes to
do   so,   he   may    submit   a   complete   and   proper   amended   petition

containing only those claims for which relief may be sought under

28 U.S.C. § 2254.

      If Petitioner submits an amended petition, it must be on court-

approved forms and must be complete in and of itself; it may not

refer back to an earlier version of the petition or attempt to

incorporate by reference other filings with this Court, in this

case or another. Any grounds for relief not included in the amended
petition will not be considered before the Court. Petitioner must

include the case number of this action (21-3158) on the first page
of the amended petition. If Petitioner submits an amended petition

on the appropriate form, the Court will proceed with an initial

review of the amended petition under Rule 4 of the Rules Governing

Section   2254   Cases     in   the   United   States   District      Courts.   If

Petitioner fails to submit an amended petition consistent with these

directions, this action may be dismissed without further notice.

42 U.S.C. § 1983

     In   addition   to    seeking      release,   however,   Petitioner    also

requests that this Court order the Kansas Department of Corrections

to alter certain conditions of his confinement. For example, he

seeks an order allowing him to have a diet that complies with his

religious preferences and his food allergy. (Doc. 1, p. 7.) A habeas

action    is   generally    not   the    appropriate    avenue   to    challenge

conditions of confinement. Rather, an action under 42 U.S.C. § 1983

is the proper avenue to bring such claims. See Palma-Salazar v.

Davis, 677 F.3d 1031, 1035 (10th Cir. 2012).

     “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the
United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48-49 (1988)(citations omitted); Northington

v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). As with habeas

petitions, however, Local Rule 9.1(a) requires that § 1983 actions

by prisoners be initiated with a complaint filed on an official

form. See D. Kan. Rule 9.1(a). Thus, if Petitioner wishes to

initiate a civil action, he must do so on the appropriate court-
approved form.

     With respect to any civil action Petitioner may wish to
initiate, the Court notes that                                 Petitioner “is subject to the

limitations on proceeding in forma pauperis set out in 28 U.S.C. §

1915(g). That is, absent a showing he is ‘under imminent danger of

serious physical injury,’ Ridley is precluded from bring[ing] a

civil action or appeal in forma pauperis.” Ridley v. Bd. of Sedgwick

Cty.      Comm’rs,           775      Fed.       Appx.       454,       454-55         (10th        Cir.      2019).

Accordingly, if Petitioner chooses to initiate a separate civil

action in which to pursue the § 1983 claims contained in the

petition now before the Court, he may proceed in forma pauperis in

that civil action only if he establishes a threat of imminent danger

of serious physical injury. If Petitioner cannot make this required

showing, he must pay the full $402.00 district court filing fee3 to

the Court.

Conclusion

         The petition in this case, which is styled a petition for writ

of mandamus, seeks mandamus relief of a type this Court cannot

provide. Because the petition also includes claims for relief

appropriately pursued under 28 U.S.C. § 2254, Petitioner may submit
an amended petition that complies with the directions above, on the

proper forms, articulating only his claims for habeas relief.

Petitioner is granted leave to proceed in forma pauperis on those

habeas claims. If Petitioner wishes to pursue his civil rights

and/or RLUIPA claims, however, he must initiate a separate civil

action, again on court-approved forms, by filing a complaint and

paying the required filing fee or establishing that he is under an

imminent threat of serious physical injury.


3
 If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes the
$350.00 fee required by 28 U.S.C. § 1914(a) and a $52.00 general administrative fee pursuant to § 1914(b) and the
District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.
     IT IS THEREFORE ORDERED that Petitioner’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED THAT Petitioner’s motion for sanctions

(Doc. 3) is denied.

     IT IS FURTHER ORDERED THAT Petitioner is granted until August

12, 2021, in which to file a complete and proper amended petition

in compliance with the directions in this order. The clerk of court

shall transmit a form petition to Petitioner.


     IT IS SO ORDERED.

     DATED:   This 12th day of July, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
